Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 are pending in the instant application (Preliminary amendment filed 06/18/2020).
Priority
This application is a 371 of PCT/JP2018/046537 filed 12/18/2018. This application claims foreign priority to JAPAN 2017-233051 filed 12/20/2017, under 35 U.S.C. 119(a)-(d). The certified copy of the priority document has been filed in the instant application. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-11 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treatment of cystitis and arthritis as in claim 11, does not reasonably provide enablement for the treatment or prevention of a disease caused by abnormal enhancement of FGF-2 as in claim 9, treatment and prevention of cancer, autoimmune disease, allergic disease and inflammatory disease as in claim 10 and prevention of cystitis or arthritis as in claim 11.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
A conclusion of lack of enablement means that, based on the evidence regarding each of the factors below, the specification, at the time the application was filed, would not have taught 
(A) The breadth of the claims
(B) The level of one of ordinary skill
(C) The amount of direction provided by the inventor
(D) The existence of working examples
 (E) The level of predictability in the art
 (F) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

	Nature of the Invention

	The instant claims are drawn to a method of treatment and/or prevention of a disease caused by abnormal enhancement of FGF-2 function (claim 9), and treatment and/or prevention of specific diseases as in claims 10-11.
	The breadth of the claims

The instant claims are drawn to a method of treatment and/or prevention of a disease caused by abnormal enhancement of FGF-2 function including cancer, autoimmune disease, allergic disease, inflammatory disease, cystitis and arthritis. The recitation ‘a disease caused by abnormal enhancement of FGF-2 function’ in claim 9, the terms cancer, autoimmune disease, allergic disease, inflammatory disease are seen to encompass multitude of diseases, all of the different types of cancers, all autoimmune diseases, allergic diseases and inflammatory diseases known at the time of filing.
	The amount of direction provided by the inventor

	The specification (at page 14) mentions the same diseases recited in the claims as examples. There are no definitions as to what all are encompassed by autoimmune disease and allergic diseases and inflammatory diseases.

The existence of working examples

The working examples set forth in the instant specification are drawn to preparation of the instant PPS, its inhibitory activity to inhibit binding of FGF-2 to heparin and heparin sulfate, storage stability and buffering action. There are no examples in vivo or in vitro, to show that the instant PPS can treat or prevent a disease caused by abnormal enhancement of FGF-2 function (claim 9), and treatment and/or prevention of specific diseases as in claims 10-11.There are no correlative prior art procedures disclosed either.
The level of Predictability in the Art

It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427.2d 833, 166 USPQ (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary to satisfy the statute. 
“Preventing” as recited in the instant claims, is interpreted to mean the complete and total blocking of all symptoms of a disease/disorder (cancer, viral infections and autoimmune diseases and conditions in the instant case) for an indefinite period of time.  Prevention is seen to include the administration of the said compounds to a healthy mammal, and subsequent exposure to conditions that would cause the diseases as in claims 9-11wherein the said PPS prevents said exposure from manifesting itself in said mammal so exposed. Any therapy which merely reduces the number or severity of symptoms, or which is effective for a period shorter than the subject’s remaining lifespan, is considered to be ineffective at preventing a disease/disorder. In general, preventing diseases/disorders linked to an outside stimulus or insult according to the definition of prevention given above is not possible as any so-called preventive effects of a drug therapy are expected to cease when the drug is cleared from the patient’s system.  More generally, 
The skilled artisan would view cancers as not treatable with one medicament or therapeutic regimen.  Treatment efforts and efforts to cure all cancers have produced only isolated identifiable positive results.  See In re Application of Hozumi et al., 226 USPQ 353.  Moreover, it is well known that so far no single chemotherapeutic agent has been found to be useful in the treatment of all cancers, or even useful in the treatment of all types of breast cancers; and colon cancers; and prostate cancers; and leukemias. For example, breast cancers and leukemia do not share a common cause and differ in their methods of treatment, i.e., breast cancers are routinely with estrogens, antiestrogens, and/or androgens, unlike leukemia which is routinely treated with I-asparaginase, daunorubicin, and purine analogs. It is known that repeated therapeutic failures, after promising in-vitro test results, suggest to the skilled artisan that claims based on in-vitro data, directed to treating cancer generally, are highly unpredictable, as taught in Trisha Gura’s article in Science, November, 1997, 278(5340), 1041-42:
“[T]he institute started by pulling together mouse models of three tumors: a leukemia, which affects blood cells; a sarcoma, which arise in bone, muscle, or connective tissue; and carcinoma, the most common cells and includes such major killers as breast, colon, and lung cancers. Initially, many of the agents tested in these models appeared to do well. However, most worked against blood cancers such as leukemia and lymphoma, as opposed to the more common solid tumors. And when tested in human cancer patients, most of these compounds failed to live up to their early promise.” (Emphasis added, see for example, the middle column of the article).
Based on the known teachings of the cancer treatment such as in Trisha Gura’s reference, one of skill in the art would recognize that it is highly unpredictable in regard to the treatment in the 
The Merck Manual (16th Ed., 1999, pages 339-342 and 1488-1490) teaches that autoimmune disorders are varied and have different etiology and are not well understood. Genetic factors also play a role. Autoimmune diseases are characterized by the body's immune responses being directed against its own tissues, causing prolonged inflammation and subsequent tissue destruction. Autoimmune disorders can cause immune-responsive cells to attack the linings of the joints, resulting in rheumatoid arthritis, or trigger immune cells to attack the insulin-producing islet cells of the pancreas leading to insulin-dependent diabetes. A healthy immune system recognizes, identifies, remembers, attacks, and destroys bacteria, viruses, fungi, parasites, and cancer cells or any health-damaging agents not normally present in the body. A defective immune system, on the other hand, wreaks havoc throughout the host by directing antibodies against its own tissues. Any disease in which cytotoxic cells are directed against self-antigens in the body's tissues is considered autoimmune in nature. Such diseases include, but are not limited to, celiac disease, Crohn's disease, pancreatitis, systemic lupus erythematosus, Sjogren's syndrome, Hashimoto's thyroiditis, and other endocrinopathies. Allergies and multiple sclerosis are also the result of disordered immune functioning. The prior art therefore appears to 
Inflammatory diseases /conditions are several and their etiology is different. Smith et al (Journal of Inflammation, 2004, 1(3), pages 1-12) teaches that a number of inflammatory processes are induced by the AT1 receptor (page 2, right col., second full paragraph) and that the role of this receptor is system-wide with regard to inflammation and a number of diseases including heart and kidney diseases, diseases of the liver and pancreas, as well as diseases of the skin, bone, the brain and most of the autoimmune and inflammatory disorders are all affected by the AT1 blockade (page 6, left col. 3-7; see also Table 1 at page 7). Vergnolle (Mem. Inst. Oswaldo Cruz, Rio de Janeiro, 2005, 100 (suppl. 1), pages 173-176) teaches that activation of PAR1, PAR2 and PAR4 either by proteinases or by selective agonists causes inflammation (abstract). PAR’s are involved in several inflammatory processes (page 174, left col.). Since EP1, EP2 and EP4 receptors are not the only one involved in inflammatory processes one of ordinary skill in the art would not extrapolate the information in the prior art to the treatment of all of the inflammatory conditions/disorders/diseases due to abnormal enhancement of FGF-2. 
Allergic diseases are of several types. Douglas et al (MJA, 2006, 185(4), 228-233) teaches that contact with allergen stimulates pro-inflammatory cells in the allergy cascade. The manifestation of allergies diseases changes throughout life. Predisposition is determined by both genetic and environmental factors. Avoidance of allergens is not possible in all instances. Preventive therapies have not yet been developed. Several therapies have been developed for treating allergies but are specific depending on the type of allergen. Specific mediators have to be targeted (see entire article).

The quantity of experimentation needed to make or use the invention based on the content of the disclosure
In view of the information set forth, the instant disclosure is not seen to be sufficient to enable the methods of prevention and treatment of all the diseases as broadly encompassed by the instant claims. One of ordinary skill in the art would have to carry out undue experimentation to practice the instant invention. 
Thus, the specification fails to provide sufficient support of the broad use of PPS for use in the methods recited in the instant claims.
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for ideas that may or may not be workable”. 
Therefore, in view of the Wands factor and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test the instant compound and on all diseases encompassed yt the instant claims, with no assurance of success.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bayol et al (US 4,699,900) in view of Laine et al (US 2010/0261807) and further in view of De Ferra et al (WO 2014/114723 A1).
Bayol teaches pentosan polysulfate (PPS) with uronic acid content of 8.25% having formula (I) (col. 1, lines 50-67; col. 2, lines 17-18; col. 6, lines 5-30; part of the limitations of claims 1-2, 5-7 and 13).The invention includes pharmaceutical compositions for parenteral administration (col. 16, lines 19-25-limitation of claim 8 for medicament and limitation of claim 12-parenteral administration reads on injectable formulation and limitation of claim 13). Bayol does not teach pentosan polysulfate having an acetyl content by mass as in claims 1, 4, 14 and 15 and the molecular weight as in claim 3.

De Ferra et al teaches that acetyl group is present in PPS (page 10, line 29 through page 11, line 31; in part as in claims 1-2, 4-5, 13 and 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to arrive at the instant pentosan polysulfate by modifying the product of the prior art.
One of ordinary skill in the art would be motivated to make the claimed pentosan polysulfates since they have useful properties as taught by Bayol. The artisan would be motivated to make instant PPS as in claims 1-9 and the composition as in claim 12 in order to look for other polysulfates having ideal properties for the uses taught by Bayol. Bayol teaches PPS having different uronic acid contents and molecular weights, including one having an average of 3000 (col. 4, line 13). De Ferra teaches that PPS has acetyl groups and a practical embodiment of its invention is the possibility to make more meaningful the process controls at different production steps by linking them to specific structural parameters. This is a suggestion to the artisan to adjust parameters to obtain PPS having the claimed uronic acid and acetyl contents in order to arrive at PPS having different structural features to look for products having optimal beneficial effects for the uses taught in the art. Therefore, the artisan would find it obvious to make the PPS having the acetyl and uronic acid contents as in instant claims 1-3, 4-8 and 14-15 and the PPS having the molecular weight as in claim 3 in order to look for products 
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. Product improvement is the motivation. 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bayol et al (US 4,699,900) in view of Laine et al (US 2010/0261807) and further in view of De Ferra et al (WO 2014/114723 A1).
The teachings of Bayol and Laine are set forth above. In addition, Bayol teaches the use of its PPS in a method of treating inflammation and arthritis (col. 16, lines 13-18; the method and conditions treated as in instant claim 9, 10 and 11) even though its PPS does not have the structural parameters as instantly claimed.
De Ferra et al teaches that PPS is used in the pharmaceutical field in the treatment of interstitial cystitis. It also shows anti-tumor, anti-metastatic and anti-inflammatory activity. It showed efficacy as an anti-arthritic agent in animals suffering from osteoarthritis (conditions treated in the method of instant claims 9-11). The polymerization degree and the structural variety can strongly influence the biological, immunological and toxicological activity of sulfated polysaccharides (page 1, line 19 through page 2, line 6). 
Therefore, in view of this teaching of De Ferra and that of Bayol and Laine, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make the instant pentosan polysulfate by modifying the product of the prior art and use them in the claimed methods of treatment (as in claims 9-11).
.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-8 and 12-15 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-8 and 13 of co-pending Application No. 16/646,243 (‘243) in view of Bayol et al (US 4,699,900) and further in view of Laine et al (US 2010/0261807) and De Ferra et al (WO 2014/114723 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Instant Claims 1-8, 12 and 14-15 are drawn to pentosan polysulfate having a specific range of acetyl and uronic acid content, average molecular weight of 5000 or less, having formula II, the sodium salt and an injectable formulation. Claim 13 is drawn to a pH buffer comprising the pentosan polysulfate of claim 1.
Co-pending claims 1-8 and 13 of ‘243 are drawn to pentosan polysulfate having a specific range for acetyl and uronic acid content, having formulas II and I, sodium salt and pharmaceutical composition.
The co-pending claims of ‘243 differ from the instant claims in that the instant claims are drawn to pentosan polysulfate that have uronic acid content in the range of 7% to 15% by mass and an acetyl content of 0% to 2% by mass, whereas the compounds in ‘243 have a uronic acid content and acetyl content of 0% to 2% by mass.  Although the claims of '243 teach compounds 
Therefore, one of ordinary skill in the art would have reasonably expected that the instant compounds would have the same or substantially similar beneficial therapeutic effects and usefulness in methods of treatment taught in the secondary references, based on the reasonable expectation that structurally similar species usually have similar properties. See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214, and if the claimed invention and the structurally similar prior art species share any useful property, that will generally be sufficient to motivate an artisan of ordinary skill to make the claimed species. In fact, similar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904, as noted in MPEP 2144.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-8 and 12-15 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 13-15 of co-pending Application No. 16/643,265 (‘265) in view of Bayol et al (US 4,699,900) and further in view of Laine et al (US 2010/0261807) and De Ferra et al (WO 2014/114723 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 

Claims 13 and 15 of ‘265 are drawn to a pentosan polysulfate and  claim 14 is drawn pentosan polysulfate having an acetyl content of 0 to 2% by mass.
The co-pending claims of ‘265 differ from the instant claims in that the instant claims are drawn to pentosan polysulfate that have uronic acid content in the range of 7% to 15% by mass and an acetyl content of 0% to 2% by mass, whereas the compounds in  claims 13 and 15 of ‘265 can have any uronic acid and acetyl content and the PPS of claim 14 of ‘265 has acetyl content of 0% to 2% by mass.  Although the claims of '265 teach compounds having a narrower range for the acetyl content, one of ordinary skill in the art would readily recognize that the pentosan polysulfate taught by '265 can be modified to arrive at the instant pentosan polysulfate with a reasonable expectation of success since the instant compounds are structurally the same with the acetyl and uronic acid contents being different. The secondary references suggest that the two parameters can be adjusted.
Therefore, one of ordinary skill in the art would have reasonably expected that the instant compounds would have the same or substantially similar beneficial therapeutic effects and usefulness in methods of treatment taught in the secondary references, based on the reasonable expectation that structurally similar species usually have similar properties. See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214, and if the claimed invention and the structurally similar prior art species share any useful property, that will generally be sufficient to motivate an artisan of ordinary skill to make the .
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Conclusion
Pending claims 1-15 are rejected


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623